DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by “Synthesis and Nanofiltration Membrane Performance of Oriented Mesoporous Silica Thin Films on Macroporous Supports,” Wooten et al, 21806 ACS Appl. Mater. Interfaces 2016, 8, 21806-21815, with further evidence from Lin et al (US 9,561,463)

    PNG
    media_image1.png
    503
    590
    media_image1.png
    Greyscale

	Wooten teaches the membrane as claimed, and anticipates the claims. Anodized alumina of thickness 60 microns and pore size 200 nm is coated with P123 co-polymer (same as in applicant’s), then mesoporous silica is assembled over it, and then calcined, substantially as disclosed by the applicant. Calcining would remove the P123 layer, which is thus not a part of the structure in the finished product. Applicant also removes the PVdF layer as seen in example 2. Thus the styrene, methacrylate or PVdF layer is not part of the structure, but only part of the process of making. See MPEP 2113 for patentability of product-by-process claims.
Pore size of silica layer with pores perpendicular to the surface is approximately 10 nm by estimation and <6 nm by BSA cut-off (page: 21812) and is mesoporous range (2-50 nm: Introduction). This is in agreement with the claimed range of about 2 nm – about 10 nm in claim 17.
2. Direct contact between alumina and silica layers are obtained after calcining.
	The description of nanofiltration and molecular weight cut-off in the abstract anticipates the process claims 12-20. Particles – protein (BSA) and fluorescently tagged solutes of molecular weight 70,000 DA, which have size in nm range. Ethanol flux: see figures 3 and 4: several data points of which fall within the claimed range. The examiner believes that the water flux may be a bit lower because of the higher viscosity of water, but still would fall within the range claimed.
	Regarding the “lower surface of the macroporous substrate is free of being covered by an additional MSTF”: 
The synthesis steps described in the Wooten reference (Scheme 1) has dip-coating of o-HCP on both top and bottom surfaces.  Nonetheless, there is enough evidence in Wooten’s teaching to show that the coating can be one-sided as well. In section 3, results and discussion, first paragraph, Wooten teaches, “The sol containing the P123 template was then deposited and cured on this neutral surface (for films less than approximately 100 nm) or sandwiched between two neutral surfaces (for films of approximately 240 nm).” [Underline for emphasis]. “This neutral surface” herein means only one surface. Similar discrimination is shown in the next paragraph: “sandwiching “thick” film ~240 nm) between two “neutral” surfaces and casting a thin film (<100 nm) on a “neutral” surface.” The left column in page 21812, describing fig. 5, says, “Figure 5 shows the concentration profiles of the small solutes across the membrane for the bare AAO support and one o-HCP silica thin film membrane.” [Emphasis]

Also, Lin teaches a similar membrane: macroporous alumina substrate on which mesoporous silica membrane is coated, and it can be one sided or two-sided (see claim 1). Silica layer thickness in Lin is 40-50 nm. Thus Lin provides added evidence that the silica membrane can be just on one side, and is therefore, not inventive. 
Argument that “dip coating” would be two sided is not persuasive, because it is possible to dip just one side (dip does not mean submerge). Nonetheless, Wooten also teaches “casting” in addition to dip coating. See the second paragraph in section 3: “In extending the synthesis of oriented silica thin films to thin film membranes, the ability to cast accessible o-HCP silica thin films on a porous substrate appropriate as a membrane support is established.” The data in Fig. 4 is also from such cast membrane, except for the sandwiched point – see fig. 4 caption.

Response to Arguments
Arguments are addressed in the rejection, and are also moot for the obviousness rejection because of the new grounds. The second grounds for rejection is withdrawn to reduce the number of issues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777